Citation Nr: 9924291	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-12 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether the veteran is entitled to fee basis outpatient 
medical care.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the VA Medical Center (VAMC) 
in Huntington, West Virginia which denied the veteran's 
request to receive private outpatient medical care at VA 
expense on a fee basis.  As part of his appeal, the veteran 
had a hearing before VAMC personnel in June 1995.  The case 
was forwarded to the Board in October 1998 by the RO in 
Huntington.


FINDINGS OF FACT

1.  The veteran has a combined 50 percent compensation rating 
for service-connected disabilities.

2.  The VAMC in Huntington, West Virginia is the VA medical 
facility closest to the veteran's residence; such VAMC is 
geographically accessible to the veteran, and such VAMC is 
capable of providing his needed medical services.


CONCLUSION OF LAW

The veteran does not meet the eligibility requirements for 
fee basis outpatient medical care.  38 U.S.C.A. § 1703 (West 
1991); 38 C.F.R. § 17.52 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1943 to July 
1945.  He is service-connected for a right foot amputation 
(rated 40 percent) and a back disorder (rated 20 percent); 
his combined compensation rating is 50 percent.

Records show that for decades the veteran has received 
medical care, for both service-connected and non-service-
connected conditions, directly from the VAMC in Huntington, 
West Virginia.  For decades he has lived at the same address 
in Dunbar, West Virginia.

In a December 1994 application for medical benefits (VA Form 
10-10), the veteran indicated he wanted a fee basis card so 
that he could receive non-VA treatment for his service-
connected disabilities. 

A February 1995 VA fee evaluation examination, at the 
Huntington VAMC, notes the veteran's service-connected 
disabilities.  It was reported that the distance between the 
veteran's residence and the nearest VA facility (the 
Huntington VAMC) is 52 miles (one-way).  It was noted that 
the veteran was seeking fee-basis care for his legs and back 
as such would be more convenient for him and his family 
physician was closer to his home.  It was noted that the 
veteran was presently being seen in various clinics at the 
VAMC for his service-connected foot amputation and back 
condition as well as for non-service-connected conditions 
such as cardiovascular disease.  Following the evaluation, it 
was concluded that fee care was not indicated for the 
veteran's conditions, that his treatment could be provided by 
the VAMC, and that he could travel by bus and car.  The VAMC 
thereafter disapproved the veteran's request for fee basis 
outpatient care.
 
In his March 1995 notice of disagreement and in his May 1995 
substantive appeal, the veteran maintained that fee basis 
outpatient care should be granted.  He said that he found it 
difficult to make the 108 mile round trip from his home to 
the Huntington VAMC, and if he had to spend the day at the 
VAMC his service-connected disabilities were aggravated.

At a June 1995 hearing, before VAMC personnel in Huntington, 
the veteran testified he had previously been issued a fee 
basis card many years ago, even though he had not asked for 
one.  He said he had used the fee basis card sparingly and 
had not abused the privilege.  He said he later received 
notification that the fee basis card was being taken away; 
and he said he was told that he could receive treatment at 
the VAMC in Huntington.  He said that it was a 108 mile round 
trip from his home to the Huntington VAMC, and it took him 
about an hour to get there.  He indicated he regularly 
received treatment at the VAMC and was satisfied with some 
but not all of the treatment.  He related that on two 
different occasions he was told by two different doctors that 
he should not come back; he said that the doctors got mad at 
him for seeking treatment and referred to him as a 
hypochondriac.  He said he had legitimate leg and back 
problems.  He said his legs would give out on him when he was 
walking.  He said he could not go shopping or do much of 
anything because of leg problems, and when he did venture out 
for an extended time he had to use a wheelchair.  He also 
said he could walk a block.  He related that the pain in his 
back and hips prohibited him from traveling long distances.  
He said he wanted to have a fee basis card so that he could 
receive treatment for all of his medical conditions, although 
he wanted to continue some of his medical treatment directly 
through the VAMC.

Ongoing medical records, dated to August 1995, show the 
veteran has continued to receive outpatient care directly 
through the VAMC in Huntington.

II.  Legal Analysis

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, the VA may contract with non-VA facilities 
for non-VA care (at VA expense on a fee basis) of certain 
categories of veterans (a veteran needing hospital or 
outpatient treatment for a service-connected disability, a 
veteran needing outpatient treatment for any disability if he 
has a service-connected disability rated at least 50 percent, 
etc.).  38 U.S.C.A. § 1703(a) (West 1991); 38 C.F.R. § 17.52 
(1998).

In Meakin v. West, 11 Vet. App. 183 (1998), the U.S. Court of 
Veterans Appeals (which has recently been renamed the U.S. 
Court of Appeals for Veterans Claims) (Court) held that in 
determining whether a claimant would be entitled to fee basis 
outpatient medical care as provided by 38 U.S.C.A. § 1703(a), 
it must be established not only that the applicant is a 
veteran and that he seeks treatment for a service-connected 
disability [or falls within another category such as a 
veteran with a compensation rating of at least 50 percent and 
who is seeking outpatient care for any disability], but also 
that VA facilities are either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires.  The Court held that the 
Board has jurisdiction to review the questions of geographic 
inaccessiblity and of capability of the VAMC (or other VA 
health care facility) of treating the veteran, as these 
questions pertain to basic eligibility for fee basis care.  
[The Court left unanswered the ultimate question of whether a 
decision to actually authorize fee basis care, of even a 
basically eligible veteran, was a wholly discretionary 
decision of a VA medical facility, and the Board need not 
address that issue in the instant case.]  

The veteran has two service-connected disorders, a right foot 
amputation and a back condition, for which he has a combined 
rating of 50 percent.  He has indicated he wants a fee basis 
card so that he can receive more convenient private treatment 
for his service-connected disorders and some non-service-
connected disorders, although he wants to continue to receive 
some direct VA care at the VAMC in Huntington.  

As noted, one of the eligibility requirements for fee basis 
outpatient care is geographic inaccessibility of a VA medical 
facility.  It is noted that the veteran's residence is 
located about 52 miles away from the nearest VA facility, 
which is the VAMC in Huntington, and he has indicated that it 
only takes about one hour to travel to the VAMC.  While he 
says his service-connected leg and back conditions make long 
distance traveling difficult, an examiner noted in a 1995 fee 
basis evaluation report that the veteran was physically able 
to travel by car or by bus.  In fact, the record indicates 
that, both before and after the veteran's fee basis 
application was rejected by the VAMC, he has continued to 
drive to the VAMC for regular medical care.  While use of a 
private doctor located closer to the veteran's home may be 
more convenient, the file shows no circumstances (restriction 
to the immediate vicinity of the home due to health reasons, 
a remote residence in which a VA facility is not accessible 
by private or public transportation, etc.) which would make 
the Huntington VAMC geographically inaccessible to the 
veteran.  Based on all the evidence, the Board finds that the 
VAMC in Huntington is geographically accessible to the 
veteran.

The next fee basis eligibility question to be answered is 
whether the VAMC in Huntington has the capability of 
providing the medical care which the veteran requires.  The 
capability element pertains to a VA facility's ability to 
furnish a previously determined course of treatment.  Meakin, 
supra.  The veteran underwent a VA fee basis evaluation in 
1995 and the examiner noted that the veteran's treatment 
could be provided by the VAMC.  The veteran has in fact 
continued to receive outpatient care throught the VAMC.  All 
indications are that the VAMC is staffed and equipped to 
provide all treatment which has been determined to be 
required for the veteran's health problems.  There is no 
evidence to the contrary.  Based on all the evidence, the 
Board finds that the VAMC is capable of providing the medical 
care which the veteran requires.

In conclusion, the weight of the evidence demonstrates that 
the veteran does not satisfy the fee basis eligibility 
requirements concerning geographic accessibility and 
capability of the VAMC.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim for fee basis outpatient 
treatment must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to fee basis outpatient medical care is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

